—Judgment, Supreme Court, Bronx County (Cesar Cirigliano, J., at hearing; Martin Marcus, J., at jury trial and sentence), rendered March 15, 1999, convicting defendant of murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him to an aggregate term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. Moreover, we find the evidence to be overwhelming. Defendant was identified by two eyewitnesses who personally knew him, confessed to another witness, and was arrested several days after the crime while in possession of a revolver that was established by scientific evidence to be the murder weapon.
Defendant was not deprived of a fair trial by evidence that *139he wore a body vest at the time of his arrest. In the context of other evidence received at trial, this constituted evidence of consciousness of guilt showing defendant’s belief that he needed to protect himself from retaliation by the victim’s family (see People v Yazum, 13 NY2d 302). Given that defendant was arrested while carrying the murder weapon, the fact that he was also wearing a bulletproof vest was not particularly prejudicial.
Defendant’s suppression motion was properly denied. There was nothing suggestive about the lineup identification (People v Chipp, 75 NY2d 327, 336, cert denied 498 US 833).
We perceive no basis for a reduction of sentence.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Tom, Mazzarelli, Sullivan and Gonzalez, JJ.